                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                    1:16-cv-267-FDW

WILEY DALLAS JOHNSON,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                                  ORDER
                                          )
NORTH CAROLINA DEPARTMENT OF              )
PUBLIC SAFETY, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

        THIS MATTER comes before the Court on Defendants’ Motions for Summary Judgment,

(Doc. No. 62).

        I.       BACKGROUND

        Pro se incarcerated Plaintiff filed a civil rights suit pursuant to 42 U.S.C. § 1983, the

Americans with Disabilities Act (“ADA”), and Rehabilitation Act (“RA”), and the North Carolina

LAW. Plaintiff claimed that he was denied treatment with breakthrough drugs for his Hepatitis-C

viral (“HCV”) infection that are the medical community standard of care, for non-medical reasons.

(Doc. No. 8). The Amended Complaint passed initial review on Plaintiff’s claims against

Defendants James Duckworth, Bret Bullis, Chad Green, David W. Guice, Robert Uhren, Frank L.

Perry, Keith D’Amico, Betty Penland,1 Paula Y. Smith, Renita Stroup, Kathryn Renfro, Cindy

Haynes, Carolyn Buchanan, James Vaughn, Sandra Pitman, Norma Melton, Mike Slagle, and

Mike Ball. See (Doc. No. 18). Defendants Uhren and D’Amico filed a Motion to Dismiss due to


        1
           The Motion for Summary Judgment also refers to Jason Penland as a Defendant but he is not a Defendant
in this case. See (Doc. No. 8 at 1); (Doc. No. 64 at 1).

                                                       1
Petitioner’s failure to exhaust his administrative remedies. (Doc. No. 34). Petitioner failed to

respond despite being informed of his right to do so pursuant to Roseboro v. Garrison, 528 F.2d

309 (4th Cir. 1975), and Defendants Uhren and D’Amico’s Motion was granted on July 27, 2018.

(Doc. No. 58). The remaining Defendants have now filed the instant Motion for Summary

Judgment. (Doc. No. 62).

(1)    Amended Complaint (Doc. No. 8)

       Plaintiff alleges in his unverified 2 Amended Complaint that NCDPS does not screen

incoming inmates for Hepatitis-C virus and, for inmates who have been diagnosed with Hepatitis-

C, and refuses to provide “breakthrough” 12-week oral pill treatment until infected inmates have

experienced severe and irreversible liver damage.

       He argues Guice, as Commissioner of NCDPS, is responsible for policy and procedure,

administration, and supervision of staff and employees within NCDPS during the relevant time.

Perry, as secretary of NCDPS, is responsible for oversight, operation, and administration of DPS

including providing appropriate medical treatment and formulating policy and procedure to ensure

the provision of treatment for Plaintiff and those similarly situated. Smith, as NCDPS medical

director, serves on the Utilization Review Board, and is responsible for overseeing delivery of all

medical services in division of prisons as well as the establishment of medical policy and procedure

that governs the med treatment of all inmates in the division of prisons. Regional Medical Director

Pittman, Mountain View C.I. Lead Nurse Melton, Mountain View C.I. Administrator Slagle,

Avery Mitchell C.I. Lead Nurse Penland, are responsible for supervising and monitoring the

delivery of medical and dental care services to inmates, which must be provided consistent with

community standards. He also named John and Jane Doe doctors, nurses, case managers,


       2
           See (Doc. No. 8 at 53).
                                                 2
correctional officers, supervisors, “and any N.C. Dept of Public Safety/ Division of Prisons,

employees, agents, or representatives whose work place are Mountain View Correctional

Institution, Avery Mitchell Correctional Institution and any other prisons operated by the

defendants charged with responding to requests for medical care for HCV Infections from now-

unknown inmates within the NC prison systems.” (Doc. No. 8 at 14). He claims that Defendants

were deliberately indifferent by refusing to treat Plaintiff’s disability, disease, and serious medical

needs regarding Hepatitis-C infection in compliance with current standards of individualized

professional medical care.

       Plaintiff argues that NCDPS policy, and its employees’ enforcement of it, amounts to cruel

and unusual punishment, violates equal protection because Hepatitis-C is screened and treated

differently from HIV, and violates the North Carolina Constitution. Further, he argues, the policy

violates the ADA and RA because Hepatitis-C infected inmates are excluded from DPS programs

that could result in gain time.

       Plaintiff seeks declaratory judgment, injunctive relief, compensatory and punitive

damages, and such other relief to which he is entitled. He also seeks preliminary injunctive relief

for immediate treatment with the breakthrough drug therapy.

(2)    Defendants’ Motion for Summary Judgment (Doc. No. 62)

       The remaining Defendants argue that summary judgment should be granted in their favor

because none of the custody correctional staff, other employees, or executive managers have ever

been involved in providing patient care to inmates. Only Smith was responsible for the creation,

implementation, and modification of policies/ procedures/ guidelines regarding health services

including HCV, and she did not consult or work with any of the Defendants on the HCV policy.

       NCDPS’s ADA and RA policy provides for reasonable accommodations. A

                                                  3
recommendation is made by the ADA coordinator and further review is done. The executive

management and correctional staff, medical staff, and contractors are not involved in the ADA

request and determination process. Plaintiff did not make an ADA request while housed at Avery-

Mitchell but made two at Mountain View. The second ADA request was submitted after Plaintiff

filed his Amended Complaint.

       The Department Defendants are entitled to summary judgment because Plaintiff did not

exhaust his available administrative remedies about his HCV claims before initiating this action;

even if the claims were exhausted, none of the Department Defendants were involved in providing

patient care to Plaintiff and cannot be deliberately indifferent. Of the 19 Defendants, only Uhren

and D’Amico were involved in providing medical care to Plaintiff, and 15 of the 17 remaining

Defendants were not involved in providing patient care. Penland and Renfro were registered nurses

at Avery-Mitchell at the relevant times but there is no evidence to suggest that they provided care

to Plaintiff. Only Smith was involved in the creation and implementation of HCV policy, and her

actions do not support a claim of deliberate indifference.

       Defendants argue that they are entitled to summary judgment on Plaintiff’s deliberate

indifference claims under the North Carolina Constitution because the § 1983 analysis governs.

       They argue that the ADA and RA claims warrant summary judgment because none of the

Defendants were involved in the ADA request and evaluation process and Plaintiff did not submit

an ADA request before filing this action so he cannot satisfy the elements to establish an ADA or

RA violation. Further, Plaintiff’s state law claims including medical malpractice must be dismissed

because Plaintiff did not comply with Rule 9(j).

       Moreover, the Department Defendants are entitled to qualified immunity because their

actions were reasonable.

                                                   4
       Defendants further argue that Plaintiff’s official capacity claims for compensatory and

punitive damages are barred by the Eleventh Amendment, that the ADA and RA do not authorize

suit for monetary damages against the Department Defendants in their individual capacities, and

that Plaintiff’s allegations do not support an award of punitive damages in their individual

capacities.

       For these reasons, Defendants argue, summary judgment should be granted and the case

should be dismissed in its entirety.

(3)    Plaintiff’s Responses (Doc. Nos. 66, 71)

       Pro se Plaintiff was informed of the importance of responding to Defendants’ Motion for

Summary Judgment and the legal standard applicable to such motions. (Doc. Nos. 65, 70). Plaintiff

was cautioned that his failure to respond would probably result in the grant of relief that the

Defendants are seeking. (Id.).

       Plaintiff filed a Response, (Doc. No. 66), in which he attempts to rebut Defendants Uhren

and D’Amico’s Motion to Dismiss as well as the present Motion for Summary Judgment. He

argues that his claims should be granted, that Rule 9(j) does not apply, that he requested HCV

treatment numerous times, and that he is not required to exhaust administrative remedies before

suing under ADA for relief including equitable relief (Doc. No. 66 at 10). He signed the Response

before a notary “to the best of [his] knowledge….” (Doc. No. 66 at 11).

       In a second Response, (Doc. No. 71), Plaintiff states that he is not required to exhaust

administrative remedies under the ADA and that he considered disabled under the RA and ADA

because he has an infectious disease. He also argues that Defendants are liable as supervisors

because they failed to intervene in constitutional violations, and that the Court should consider the

full medical records and that Judge Osteen granted immediate relief to three HCV-infected inmates

                                                 5
in a separate case. The Response was signed before a notary.

(4)      Evidence3

         (A)      Affidavit of Renita Stroup (Doc. No. 69-1)

         Renita Stroup has been a Nurse Supervisor at Avery-Mitchell C.I. since November 2015

and, before that date, she was the Lead Nurse at Avery-Mitchell. Her responsibilities as Nurse

Supervisor include serving as a supervisor for all other nursing and other healthcare staff who work

in the Avery-Mitchell medical unit.

         The types of staff at Avery-Mitchell who are directly involved in patient care to inmates

are limited to registered nurses, licensed practical nurses, physician assistants, and medical

doctors. While Stroup supervises various medical personnel, she is not directly involved in

providing patient care to inmates. Not now, or at any time since she has worked at Avery-Mitchell,

have Facility Administrators, Assistant Facility Administrators, or various other correctional staff

(other than those listed above) been involved in providing patient care to inmates. Not now, nor at

any time since Stroup has worked at Avery-Mitchell, have other employees and executive

management of the Department such as the Director of Health Services for the Division of Prisons

of the Department, the Nurse Supervisor for the Western Region for the Division of Prisons of the

Department, the Commissioner of Adult Correction and Juvenile Justice, or the Secretary of the

Department, been involved in providing patient care to inmates. Neither Stroup nor Defendants

Smith, Pittman, Guice, Perry, and Ball were ever involved in providing patient care to inmates at

Avery-Mitchell including Plaintiff. (Doc. No. 69-1 at 3).

         (B)      Affidavit of Norma Melton (Doc. No. 69-2)


         3
          This section is not exhaustive. Records such as NCDPS policies and procedures speak for themselves.
Therefore, they will be addressed as relevant in this Section and the Discussion Section, but they will not be separately
summarized in the interest of judicial economy.
                                                           6
       Defendant Melton is a Nurse Supervisor at Mountain View C.I. and was so employed

between July 2012 and February 2016. Her responsibilities as Nurse Supervisor include serving as

a supervisor for all other nursing and other healthcare staff who work in the Mountain View

medical unit. The types of staff at Mountain View who are directly involved in patient care to

inmates are limited to registered nurses, licensed practical nurses, physician assistants, and medical

doctors. While Melton supervises various medical personnel, she is not directly involved in

providing patient care to inmates.

       Not now, or at any time since she has worked at Mountain View, have Facility

Administrators, Assistant Facility Administrators, or various other correctional staff (other than

those listed above) been involved in providing patient care to inmates. Not now, nor at any time

since Melton has worked at Mountain View, have other employees and executive management of

the Department such as the Director of Health Services for the Division of Prisons of the

Department, the Nurse Supervisor for the Western Region for the Division of Prisons of the

Department, the Commissioner of Adult Correction and Juvenile Justice, or the Secretary of the

Department, been involved in providing patient care to inmates. Accordingly, neither Melton nor

Defendants Bullis, Buchanan, Duckworth, Green Guice, Haynes, Perry, Pittman, Slagle, or Smith

were ever involved in providing patient care to inmates at Mountain View including Plaintiff.

(Doc. No. 69-2 at 3-4).

       (C)     Affidavit of Jason Penland (Doc. No. 69-3)

       Jason Penland is the Correctional Assistant Superintendent for Programs at Avery-Mitchell

C.I. and was so employed between July 2012 through January 2014, and April 2015 through

February 2016. As Correctional Assistant Superintendent for Programs, his responsibilities include

consulting with units on programs, policies, and classification, and assessing training of programs

                                                  7
staff. He is familiar with the Department’s policy and procedure regarding reasonable

accommodation for inmates with disabilities.

          The purpose of the Department’s ADA policy is to “establish policy and procedures

regarding the Prisons’ commitment to compliance with ADA and the [RA].” (Doc. No. 69-3 at 2).

As the Assistant Superintendent for Programs at Avery-Mitchell, Penland serves as the Facility

ADA Administrator pursuant to NCDPS ADA Policy. It is the policy of NCDPS to establish

procedures for an inmate to request an accommodation for a qualified disability that affects a major

life activity and to ensure that, among other things, reasonable accommodations are made to

facility jobs, programs, activities and services to permit participation by a qualified inmate with a

disability and that no qualified individual with a disability is excluded from participation or denied

the benefits of jobs, programs, activities, or services solely due to such a disability. The ADA

policy provides that eligible and otherwise qualified inmates with a disability shall have the same

opportunities for access to jobs, programs, activities, or service options as non-disabled inmates.

The ADA policy provides that inmates are informed of the amount of their Gain/Earned time

during their scheduled case management contacts if an inmate disagrees with the assessment of

Gain/Earned Time, the inmate may use the administrative remedy procedure pursuant to NCDPS

policy.

          The ADA Policy provides a detailed procedure for requesting a reasonable

accommodation. Under this procedure:

          a.    The Inmate Reasonable Accommodation Request Forms (DC-746) are readily
                accessible to all inmates by any and all prison staff. Inmates are made aware of
                these forms during the facility orientation process during the admission process.

          b.    An inmate who has a disability that he/she believes is not being reasonably
                accommodated must submit a written request for accommodation using the Inmate
                Reasonable Accommodation Request Form (“Request Form”) to his/her case

                                                  8
     manager. The form must specify the disability and the accommodation or service
     sought.

c.   After the Request Form is completed it is sent to the Facility Disability Case
     Manager who then contacts the facility Mental Health Social Worker to start the
     review and evaluation process.

d.   After consultation with mental health and medical staff at the facility, the Mental
     Health Social Worker will note a recommendation to either approve or deny the
     request on a disability assessment form.

e.   The completed disability assessment form is then sent to the Facility ADA
     Coordinator for review and approval/denial of the recommendation.

f.   The Facility ADA Coordinator then reviews the request and the recommendations
     to determine whether he/she will approve or deny the recommendation. In either
     instance, the facility ADA Coordinator will forward the request, recommendation
     and their approval or denial, to the Prisons ADA Coordinator for further review and
     determination.

g.   If the Facility ADA Coordinator approves the recommendation that an
     accommodation be made, then the Facility ADA Coordinator must forward the
     approved Request Form to the Prisons ADA Coordinator.

h.   The Prisons ADA Coordinator then conducts their own review. If the Prisons ADA
     Coordinator concurs with the approval of the recommendation, then the Prisons
     ADA Coordinator sends the Request Form to a Prisons ADA Compliance Specialist
     to review and approve any changes to the job, program, activity or service being
     proposed to accommodate the inmate. After the ADA Compliance Specialist
     reviews and acts on the Request Form, the form is returned to the facility ADA
     Coordinator. The action of the Prisons ADA Coordinator and Prisons ADA
     Compliance Specialist is final.

i.   Once the Facility ADA Coordinator receives the Request Form, the Facility ADA
     Coordinator must proceed with implementing the approved ADA
     accommodation(s).

j.   If the inmate is no longer housed at that facility, the Facility ADA Coordinator must
     forward the Request Form to the Facility ADA Coordinator at the inmate’s current
     housing facility.

k.   If the Facility ADA Coordinator does not approve the recommendation that an
     accommodation be made (or if the recommendation is that an accommodation not
     be made and the Facility ADA Coordinator concurs), then the Facility ADA
     Coordinator must forward the denied Request Form to the Prisons ADA

                                       9
               Coordinator for final decision making.

       l.      If the Prisons ADA Coordinator disagrees and approves the request, then the
               process of review, approval, and implementation continues as though the Request
               Form was approved.

       m.      If the Prisons ADA Coordinator agrees with the recommendation that the request
               be denied, then the denied Request Form is returned to the Facility ADA
               Coordinator who then must notify the inmate in writing of the decision.

       n.      An inmate who has filed a Request Form which has been denied, and disagrees with
               the determination, may submit a Grievance through the Administrative Remedy
               Procedure.

       This procedure is followed with each request for an accommodation received by the

Facility. Penland has “no reason to believe that the procedure was not followed with regard to

[Plaintiff].” (Doc. No. 69-3 at 5).

       The ultimate authority to issue a determination regarding an inmate’s request for an

accommodation lies solely with the Prisons ADA Coordinator. In his capacity as the Facility ADA

Administrator, Penland is aware of the individuals who are involved in the ADA request and

determination process. Executive management of NCDPS, individual staff, and contractors who

work at the facilities such as medical doctors, physician’s assistants, and nurses, are not involved

in the ADA request and determination process. Accordingly, Ball, Guice, Perry, Pittman, Smith,

Stroup, Uhren, and Vaughn, have no involvement in the ADA request and determination process.

       A review of Plaintiff’s file, records, and other materials indicate that Plaintiff “did not

submit any Request Form(s) while housed at Avery-Mitchell Correctional Institution.” (Doc. No.

69-3 at 7).

       (D)     Affidavit of Dexter Gibbs (Doc. No. 69-5)

       Dexter Gibbs is the Correctional Assistant Superintendent for Programs at Mountain View

C.I. Between July 2012 and January 2014, he was the Program Director and between April 2015

                                                10
and February 2016, he was the Correctional Assistant Superintendent for Programs at Mountain

View C.I. As Correctional Assistant Superintendent for Programs, his job responsibilities include

consulting with units on programs, policies, and classification, and assessing training of programs

staff. He is familiar with the Department’s policy and procedure regarding reasonable

accommodation for inmates with disabilities, the purpose of which is to establish policy and

procedures regarding the Prisons’ commitment to compliance with the ADA and RA. As

Correctional Assistant Superintendent for Programs at Mountain View, Gibbs is the ADA

Coordinator for the facility pursuant to NCDPS ADA Policy.

       The ultimate authority to issue a determination regarding an inmate’s request for an

accommodation lies solely with the Prison’s ADA Coordinator. Executive management of the

Department and individual staff and contractors who work at a given facility, such as medical

doctors, physician’s assistants, and nurses, are not involved in the final determination of an ADA

request. As such, Defendants Bullis, Buchanan, D’Amico, Duckworth, Green, Guice, Haynes,

Melton, Perry, Pitman, Slagle, Smith, and Uhren “have no involvement in the ADA request and

determination process.” (Doc. No. 69-5 at 6).

       A review of Plaintiff’s filed, records, and other materials indicates that Plaintiff filed two

Request Forms at Avery-Mitchell C.I. The first Request Form was submitted August 22, 2016.

(Doc. No. 69-7 at 1). Plaintiff noted his disability as “end stage liver disease” among others and

requested accommodations to his work assignment as a result of his claimed disabilities. (Doc. No.

69-5 at 7). The first Request Form was processed in accordance with procedures. The disability

assessment form for the first Request Form was provided to Gibbs as the Facility ADA Coordinator

with a recommendation that it be denied. (Doc. No. 69-7 at 2-3). Gibbs agreed with the

recommendation and forwarded the first Request Form to the Prison ADA Coordinator accordance

                                                11
to procedures. The Prison ADA Coordinator reviewed and agreed with the recommendation that

the request be denied because Plaintiff was eligible for and assigned to a full-time program and

was receiving appropriate sentence credits. (Doc. No. 69-7 at 4). On November 17, 2016, Plaintiff

signed the determination indicating that he was served with written notice of the denial of his first

Request Form. (Id.).

       The second Request Form was submitted on January 17, 2017. (Doc. No. 69-8 at 1).

Plaintiff noted his disabilities, including end stage liver disease, and requested accommodation to

his work assignment as a result of his claimed disabilities. The second Request Form was processed

according to procedures. The disability assessment form was provided to Gibbs as the Facility

ADA Coordinator with the recommendation that the request be denied. (Doc. No. 69-8 at 2-3).

Gibbs agreed with the recommendation and forwarded the second Request Form to the Prison

ADA Coordinator in accordance with procedure. The Prison ADA Coordinator reviewed and

agreed with the recommendation that the request be denied because Plaintiff was eligible for and

assigned to a full-time program and was receiving appropriate sentence credits. (Doc. No. 69-8 at

4). On February 28, 2017, Plaintiff singed the determination indicating that he was served with

written notice of denial of his second Request Form. (Id.).

       Gibbs searched for, and found, two grievances filed by Plaintiff with respect to the denial

of these two ADA requests. Plaintiff filed a grievance on October 16, 2016, regarding the denial

of his first Request Form. (Doc. No. 69-9 at 1). The grievance worked its way through the normal

grievance process. The Inmate Grievance Resolution Board determined that there was no

supporting evidence that staff violated any applicable policy in the handling of Plaintiff’s ADA

requests and dismissed his grievance. (Doc. No. 69-9 at 5). Before the grievance had reached Step

Three, Plaintiff again filed a grievance related to the first Request Form. (Doc. No. 69-9 at 6-7).

                                                 12
The Inmate Grievance Board dismissed the grievance because an active grievance relating to the

same subject matter was already in progress. (Doc. No. 69-9 at 8).

       (E)     Affidavit of Paula Smith, M.D. (Doc. No. 69-10)

       Defendant Smith served as the Medical Director for the Division of Adult Correction and

Juvenile Justice of NCDPS from 2001 until her retirement in December 2017. As Medical Director

of Adult Correction, her responsibilities included planning, directing, and supervising the medical

services staff and clinical care in all correctional facilities statewide. She was also responsible for

regulatory compliance and professional best practices efforts across the correctional institutions as

well as for communicating those standards with other executive management such as the Director

of Adult Correction and the Commissioner of the Department.

       During her time as Medical Director, Smith was involved in the creation and

implementation of various portions of the Health Services Policy & Procedure Manual including

the parts of the Clinical Practice Guidelines. The Clinical Practice Guidelines section of the Health

Services Policy and Procedure Manual provides guidance to primary care physicians who provide

care to incarcerated persons in the custody of the Division of Adult Corrections. Section CP-7 is

intended to provide guidance with regards to Hepatitis C. Defendant was personally involved in

the creation and implementation of the September 1, 2009 (Doc. No. 69-11), June 1, 2013 (Doc.

No. 69-12), and October 1, 2015 (Doc. No. 69-13), versions of CP-7. (Doc. No. 69-10 at 2).

       While creating and implementing the 2009 version of CP-7, Defendant Smith “reviewed

and consulted many sources of information, including but not limited to guidelines from the

American Association for the Study of Liver Diseases, medical journal articles, peer-review

studies, policy and procedure manuals from other correctional settings, and many more.” (Doc.

No. 69-10 at 2). She also “consulted with outside experts in liver diseases. (Id.). Each time CP-

                                                  13
was modified and updated, Defendant Smith “again, reviewed and consulted many sources of

information, and consulted with outside experts in liver diseases.” (Doc. No. 69-10 at 3).

       The policies, procedures, or guidelines related to health services were “created,

implemented, and modified, to facilitate the provision of adequate medical care for incarcerated

persons in the custody of the Division of Adult Correction.” (Doc. No. 69-10 at 3). As Medical

Director, Defendant Smith was responsible for and oversaw the creation, implementation, and

modification of policies, procedures, or guidelines related to health services such as CP-7. In doing

so, she worked with certain employees of the Department including the Deputy Medical Director

and the Infection Control Coordinator, but she did not work with the Secretary of the Department,

the Commissioner of the Division of Adult Correction, the Nurse Supervisor for the Department,

any correctional facility administrators, or individual health care providers at any particular

facilities. Accordingly, she did not work with Defendants Ball, Buchanan, Bullis, D’Amico,

Duckworth, Greene, Guice, Hayes, Melton, Penland, Perry, Pitman, Renfro, Slagle, Smith, Stroup,

Uhren, or Vaughn, nor were they involved in, the creation, implementation, or modification of any

version of CP-7.

       (F)     Requests & Grievances

8/17/2016              Administrative Remedy Procedure, Mountain View C.I.: Plaintiff asks
                       immediate treatment for HCV and pain medication (Doc. No. 66-1 at 5)

8/22/2016              Inmate Reasonable Accommodation Request: impairments are “end stage
                       liver disease, extreme diabetes with severe neuropathy;” seeking “ADA
                       gain time.” (Doc. No. 69-7 at 1)

8/30/2016              Evaluation Criteria for Persons Under the ADA: recommending denial
                       (Doc. No. 69-7 at 2)

9/15/2016              Inmate Reasonable Accommodation Request Determination Form:
                       “denied;” “Inmate is currently assigned to a full-time program, receiving
                       appropriate level of sentence credits.” (Doc. No. 69-7 at 4)

                                                 14
10/16/2016   Administrative Remedy Procedure, Mountain View C.I.: Plaintiff asks for
             ADA accommodations and night school, and nine days per month for his
             disabilities. (Doc. No. 66-1 at 2)

10/27/2016   Administrative Remedy Procedure, Mountain View C.I.: seeking ADA gain
             time of nine days per month, correct the “wrongs” that Green and
             Duckworth has done to Plaintiff and requesting an apology. (Doc. No. 69-9
             at 7)

10/31/2016   Screening Response: Grievance rejected because there is an active
             grievance in process. (Doc. No. 69-9 at 8)

11/3/2016    Step-One Unit Response: “Your ADA request was forwarded to the ADA
             Division Coordinator in Raleigh NC on 9/8/16 for review….” (Doc. No. 69-
             9 at 3).

11/7/2016    Administrative Remedy Procedure, Mountain View C.I.: requests treatment
             from an outside doctor for his rash (Doc. No. 66-1 at 4)

11/21/2016   Step-Two Response: “Investigation into this matter has been conducted and
             the following has been found: Inmate was removed from the GED class on
             11/07/16, after refusing to go to class. Inmate is not eligible for ADA
             assignment at this time; however, inmate is eligible for job or programs
             offered at this facility, thus the assignment to the GED program. Inmate did
             mention that he is interested in getting assigned to the part-time GED
             program offered at facility and he is encouraged to do so. No further action
             is recommended.” (Doc. No. 69-9 at 4)

11/28/2016   Step-Three Response: no evidence that staff has violated any applicable
             policy, grievance dismissed. (Doc. No. 69-9 at 5)

12/29/2016   Administrative Remedy Procedure, Mountain View C.I.: requests treatment
             by an outside doctor for his rash (Doc. No. 66-1 at 7)

1/24/2017    Inmate Reasonable Accommodation Request: impairments of “end stage
             liver disease, neuropathy,” restrictions apply to his activities; requests “my
             9 days gain time.” (Doc. No. 69-8 at 1)

1/25/2017    Evaluation Criteria for Persons Under the ADA: recommending denial;
             “Inmate appears eligible to participate in … program to earn sentence
             reduction credits.” (Doc. No. 69-8 at 2)

1/30/2017    Inmate Reasonable Accommodation Request: “denied;” “Inmate is
             currently assigned to a job, receiving appropriate level of sentence credits.”

                                       15
                       (Doc. No. 69-8 at 4)

        II.        LEGAL STANDARDS

(1)     Summary Judgment

        Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fec. R. Civ. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

        The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

        Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving

party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.

The nonmoving party may not rely upon mere allegations or denials of allegations in his pleadings

to defeat a motion for summary judgment. Id. at 324. The nonmoving party must present sufficient

evidence from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818

(4th Cir. 1995).

        When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

                                                  16
the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 557 U.S. 557, 586

(2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       Verified complaints by pro se prisoners are to be considered as affidavits and may, standing

alone, defeat a motion for summary judgment when the allegations contained therein are based on

personal knowledge. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991); Davis v. Zahradnick,

600 F.2d 458, 459-60 (4th Cir. 1979). The law is clear that a plaintiff cannot rely on an unverified

complaint in opposing a motion for summary judgment. See Berry v. Atlantic Coast Line R. Co.,

273 F.2d 572 (4th Cir. 1960).

       Plaintiff has filed an unverified Amended Complaint and has failed to respond to

Defendants’ Motions for Summary Judgment. Therefore, the affidavits and records filed by

Defendants are considered unrefuted and are accepted as true.

(2)    Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act (“PLRA”) requires a prisoner to exhaust his

administrative remedies before filing a section 1983 action. 42 U.S.C. § 1997e(a). The PLRA

provides, in pertinent part: “[n]o action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.” Id.

The PLRA’s exhaustion requirement applies to all inmate suits about prison life. Porter v. Nussle,

534 U.S. 516 (2002). Exhaustion is mandatory. Id. at 524 (citation omitted); Jones v. Bock, 549

U.S. 199, 211 (2007). Exhaustion must take place before the commencement of the civil action in

order to further the efficient administration of justice. Id. A prisoner is not entitled to exhaust

administrative remedies during the pendency of an action. Cannon v. Washington, 418 F.3d 714,

719 (7th Cir. 2005); Freeman v. Francis, 196 F.3d 641, 645 (6th Cir. 1999). The PLRA requires

                                                17
“proper” exhaustion, that is, “using all steps that the agency holds out, and doing so properly (so

that the agency addresses the issues on the merits).’” Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)).

       “The level of detail necessary in a grievance to comply with the grievance procedures will

vary from system to system and claim to claim, but it is the prison’s requirements, and not the

PLRA, that define the boundaries of proper exhaustion.” Jones, 549 U.S. at 218. It is well settled

that a grievance does not have to mention a defendant by name so long as the grievance gives the

defendant fair notice of the claim. See Moore v. Bennette, 517 F.3d 717, 729 (4th Cir. 2008) (NC

DPS’s administrative remedy procedure does not require a plaintiff to name each defendant in his

grievances). However, regardless of whether a particular defendant is named in a grievance, if the

grievance fails to give prison authorities fair notice of, and the opportunity to address, the problem

that will later form the basis of the suit against that defendant, dismissal of that defendant is

appropriate. See Davidson v. Davis, 2015 WL 996629 at *3 (W.D.N.C. Mar. 6, 2015) (citing

Johnson v. Johnson, 385 F.3d 503, 516-17 (5th Cir. 2004)).

(3)    Deliberate Indifference

       “Prisoners alleging that they have been subjected to unconstitutional conditions of

confinement must satisfy the Supreme Court’s two-pronged test set forth in Farmer v. Brennan,

[511 U.S. 825, 832 (1994)].” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). First,

“Farmer’s objective prong requires plaintiffs to demonstrate that ‘the deprivation alleged [was],

objectively, sufficiently serious.’” Scinto, 841 F.3d at 225. In order to be sufficiently serious, the

deprivation must pose “a serious or significant physical or emotional injury resulting from the

challenged conditions,” or “a substantial risk of such serious harm resulting from ... exposure to

the challenged conditions.” De’lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003) (internal

                                                 18
quotation marks and citation omitted).

       As applied to prisoners, this constitutional guarantee encompasses a right to medical care

for serious medical needs, including psychological needs. See Estelle v. Gamble, 429 U.S. 97,

103-04 (1976). To state a case of deliberate indifference to a serious medical need, a plaintiff must

show that he had serious medical needs and that the defendant acted with deliberate indifference

to those needs. Heyer v. United States Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) (citing

Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). A “serious medical need” is “one that has been

diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Iko, 535 F.3d at 241 (internal

quotation marks omitted). To constitute deliberate indifferent to a serious medical need, “the

treatment [a prisoner receives] must be so grossly incompetent, inadequate, or excessive to shock

the conscience or to be intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851

(4th Cir. 1990), overruled on other grounds by Farmer, 511 U.S. at 825. However, mere negligence

or malpractice does not violate the Eighth Amendment. Miltier, 896 F.2d at 852. “[M]ere

‘[d]isagreements between an inmate and a physician over the inmate’s proper medical care’ are

not actionable absent exceptional circumstances.” Scinto, 841 F.3d at 225 (quoting Wright v.

Collins, 766 F.2d 841, 849 (4th Cir. 1985)).

(4)    North Carolina Constitution

       The North Carolina Constitution prohibits “cruel and unusual punishments.” N.C. Const.

Art. I, § 27. North Carolina Courts and lawmakers have “long recognized the state’s duty to

provide medical care to prisoners” under its common law and statutory duties as well as under the

state and federal constitutions. Medley v. N.C. Dep’t of Corr., 412 S.E.2d 654, 657 (N.C. 1992).

The North Carolina Supreme Court has recognized that “Article I, Section 27 of the North Carolina

                                                 19
Constitution provides a prohibition similar to the Eighth Amendment’s Cruel and Unusual

Punishment Clause.” Id. at 659 (finding that the plaintiff failed to state a claim that DOC had

violate his state or federal constitutional rights); 4 see also Leonard v. Bell, 803 S.E.2d 445 (N.C.

App. 2017) (acknowledging that the duty to provide health services to inmates has a basis in the

U.S. and N.C. Constitutions); see, e.g., State v. Green, 502 S.E.2d 819 (N.C. 1998); State v.

Bronson, 423 S.E.2d 772 (N.C. 1992); State v. Rogers, 374 S.E.2d 852 (N.C. 1989).

         With regards to medical malpractice claims, North Carolina has substantive legal

requirements that a person must follow to pursue such claims. A plaintiff asserting negligence

must prove the existence of a legal duty or standard of care owed to the plaintiff by the defendant,

breach of that duty, a causal relationship between the breach of duty and the plaintiff’s alleged

injuries, and certain actual injury or loss sustained by the plaintiff. Camalier v. Jeffries, 460 S.E.2d

133, 136 (N.C. 1995); Blackwell v. Hatley, 688 S.E.2d 742, 746 (N.C. App. 2010). North Carolina

Rule of Civil Procedure 9(j) states in relevant part that any complaint alleging medical malpractice

by a health care provider pursuant to G.S. 90-21.11(2)a. in failing to comply with the applicable

standard of care under G.S. 90-21.12 shall be dismissed unless:

         (1) The pleading specifically asserts that the medical care and all records pertaining
             to the alleged negligence that are available to the plaintiff after reasonable
             inquiry have been reviewed by a person who is reasonably expected to qualify
             as an expert witness under Rule 702 of the Rules of Evidence and who is willing
             to testify that the medical care did not comply with the applicable standard of
             care;

         (2) The pleading specifically asserts that the medical care and all medical records
             pertaining to the alleged negligence that are available to the plaintiff after
             reasonable inquiry have been reviewed by a person that the complainant will

         4
           Justice Martin suggested in his Medley concurrence that arguing that the disjunctive “cruel or unusual
punishment” language in the N.C. Constitution means that its standard “imposes at least the same duty [as the U.S.
Constitution’s Eighth Amendment], if not a greater duty.” However, the N.C. Supreme Court noted several years later
that “research reveals neither subsequent movement toward such a position by either this Court or the Court of Appeals
nor any compelling reason to adopt such a position.” Green, 502 S.E.2d at 828 n.1.
                                                         20
           seek to have qualified as an expert witness by motion under Rule 702(e) of the
           Rules of Evidence and who is willing to testify that the medical care did not
           comply with the applicable standard of care, and the motion is filed with the
           complaint; or

       (3) The pleading alleges facts establishing negligence under the existing common-
           law doctrine of res ipsa loquitur.

N.C. R. Civ. P. 9(j).

       Failure to comply with Rule 9(j) is ground for dismissal of a state medical malpractice

claim filed in federal court. See, e.g., Estate of Williams–Moore v. Alliance One Receivables

Mgmt. Inc., 335 F.Supp.2d 636, 649 (M.D.N.C. 2004); Frazier v. Angel Med. Ctr., 308 F.Supp.2d

671, 676-77 (W.D.N.C. 2004); Moore v. Pitt County Mem’l Hosp., 139 F.Supp.2d 712, 713-14

(E.D.N.C.2001); see also Thigpen v. Ngo, 558 S.E.2d 162, 165 (N.C. 2002). The North Carolina

General Statutes defines a “[m]edical malpractice action” as “[a] civil action for damages for

personal injury or death arising out of the furnishing or failure to furnish professional services in

the performance of medical, dental, or other health care provider.” N.C. Gen. Stat. 90-21.11(2)a.

(5)    Americans with Disabilities Act

       To establish a prima facie case under Title II of the ADA, a plaintiff must show that: (1)

he has a disability; (2) he was either excluded from participation in or denied the benefits of some

public entity's services, programs, or activities for which he was otherwise qualified; and (3) such

exclusion, denial of benefits, or discrimination was by reason of his disability. See Constantine v.

George Mason Univ., 411 F.3d 474, 498 (4th Cir. 2005); Baird v. Rose, 192 F.3d 462, 467 (4th Cir.

1999). States are obligated to make “reasonable modifications” to enable the disabled person to

receive the services or participate in programs or activities. 42 U.S.C. § 12131(2). A reasonable

modification does not require the public entity to employ any and all means to make services

available to persons with disabilities. Rather, the public entity is obligated to make those

                                                 21
modifications that do not “fundamentally alter the nature of the service or activity of the public

entity or impose an undue burden.” Miller v. Hinton, 288 Fed. Appx. 901, 902 (4th Cir. 2008)

(quoting Bircoll v. Miami-Dade County, 480 F.3d 1072, 1082 (11th Cir. 2007)). The Fourth Circuit

has held that the ADA does not recognize a cause of action against employees in their individual

capacities. Baird, 192 F.3d at 471; see also 42 U.S.C. § 12132 (providing a remedy only against a

“public entity”). Punitive damages are not recoverable under the ADA. Barnes v. Gorman, 536

U.S. 181 (2002).

(6)    Rehabilitation Act

       To establish a prima facie case under the Rehabilitation Act, a plaintiff must prove that: (1)

he has a disability; (2) he is otherwise qualified for the benefit in question; and (3) he was excluded

from the benefit “due to discrimination solely on the basis of the disability.” Atkins v. Holder, 529

Fed. Appx. 318, 319-20 (4th Cir. 2013). The Rehabilitation Act has a stricter causation requirement

than the ADA in that the disability must be the sole cause, as opposed to one of multiple causes,

of the discrimination. See Thomas v. Salvation Army S. Territory, 841 F.3d 632, 641 (4th Cir.

2016). The Fourth Circuit has noted that the RA does not permit an action against individual

defendants. See Z.G. by and through C.G. v Pamlico Co. Pub. Sch. Bd. of Ed., 744 Fed. Appx.

769, 781 n.20 (4th Cir. 2018). Punitive damages are not recoverable under the RA. Barnes, 536

U.S. at 181.

(7)    Sovereign Immunity

       The Eleventh Amendment bars suits directly against a state or its agencies, unless the state

has waived its immunity or Congress has exercised its power under § 5 of the Fourteenth

Amendment to override that immunity. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66

(1989). Congress has not imposed § 1983 liability upon states, and the state of North Carolina has

                                                  22
done nothing to waive its immunity. Bright v. McClure, 865 F.2d 623, 626 (4th Cir. 1989) (citing

McConnell v. Adams, 829 F.2d 1319, 1328 (4th Cir. 1987)).

       “[A]n official capacity suit is, in all respects other than name, to be treated as a suit against

the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). Therefore, a lawsuit against an officer

in his official capacity is, in substance, a claim against the governmental entity and should be

subject to the same analysis. See Almonte v. City of Long Beach, 478 F.3d 100, 106 (2d Cir.

2007); see Hutto v. S.C. Retirement Sys., 773 F.3d 536, 549 (4th Cir. 2014) (State officials sued in

their official capacities for retrospective money damages have the same sovereign immunity

accorded to the State).

(8)    Qualified Immunity

       The doctrine of qualified immunity protects government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). Qualified immunity “balances two important interests—the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). The existence of qualified immunity “generally turns on the

‘objective reasonableness’ of the actions” without regard to the knowledge or subjective intent of

the particular official. Am. Civil Libs. Union of Md., Inc. v. Wicomico County, Md., 999 F.2d

780, 784 (4th Cir. 1993) (quoting Anderson v. Creighton, 483 U.S. 635, 639, 641 (1987)) (internal

citations omitted). Where the defendant’s entitled to immunity turns on a factual dispute, that

dispute is resolved by a jury at trial. Id. (citing Turner v. Dammon, 848 F.2d 440 (4th Cir. 1988),

overruled on other grounds by Johnson v. Jones, 515 U.S. 304 (1995)).

                                                  23
        In Saucier v. Katz, 533 U.S. 194 (2001), the Supreme Court mandated a two-step sequence

for resolving government officials’ qualified immunity claims by determining whether: (1) the

facts that a plaintiff has alleged or shown make out a violation of a constitutional right; and (2) the

right at issue was “clearly established” at the time of defendant’s alleged misconduct. While the

sequence of the steps set forth in Saucier is “often appropriate,” it is not mandatory. Pearson, 555

U.S. at 236. Judges are permitted to exercise their sound discretion in deciding which of the two

prongs of the qualified immunity analysis should be addressed first in light of the circumstances

in the particular case at hand. Id.

        To overcome the qualified immunity defense at the summary judgment stage, the plaintiff

must have shown facts that make out a violation of a constitutional right, and the right at issue

must have been “clearly established” at the time of the defendant’s alleged misconduct. Thompson

v. Commonweath of Va., 878 F.3d 89, 97 (4th Cir. 2017) (citing Pearson, 555 U.S. at 232). The

analysis takes place against the backdrop of two dueling interests: “the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.” Pearson, 555

U.S. at 231.

        To find a right is clearly established does not mean that “the exact conduct at issue [must]

have been held unlawful for the law governing an officer’s actions to be clearly established.”

Amaechi v. West, 237 F.3d 356, 362 (4th Cir. 2001). Rather, the court’s analysis must take into

consideration “not only already specifically adjudicated rights, but those manifestly included

within more general applications of the core constitutional principle invoked.” Id. at 362-63

(internal quotation omitted). The right at issue is “clearly established” for qualified immunity

purposes if:

                                                  24
       [t]he contours of the right [are] sufficiently clear that a reasonable official would
       understand that what he is doing violates that right. That is not to say that an official
       action is protected by qualified immunity unless the very action in question has
       previously been held unlawful, but it is to say that in light of pre-existing law the
       unlawfulness must be apparent.

Anderson, 483 U.S. at 640 (citation omitted).

       To determine if the right in question was clearly established, the court first looks to cases

from the Supreme Court, the Fourth Circuit, or the highest court of the state in which the action

arose. Owens ex rel. Owens v. Lott, 372 F.3d 267, 279 (4th Cir. 2004). In the absence of “directly

on-point binding authority,” courts may also consider whether “the right was clearly established

based on general constitutional principles or a consensus of persuasive authority.” Booker v. South

Carolina Dep’t of Corr., 855 F.3d 533, 543 (4th Cir. 2017); Owens, 372 F.3d at 279 (“the absence

of controlling authority holding identical conduct unlawful does not guarantee qualified

immunity.”). Ordinarily, the unlawfulness of government conduct must be apparent in light of pre-

existing law. White v. Pauly, 137 S.Ct. 548, 442 (2017). However, a “general constitutional rule

… may apply with obvious clarity ... even though the very action in question has not previously

been held unlawful. Hope v. Pelzer, 536 U.S. 730, 741 (2002) (citing United States v. Lanier, 520

U.S. 259, 271 (1997)). Therefore, “officials can still be on notice that their conduct violates

established law even in novel factual circumstances.” Id. at 741.

       III.    DISCUSSION

(1)    Exhaustion of Administrative Remedies

       Defendants assert, and Plaintiff fails to present evidence to the contrary, that he failed to

put NCDPS on fair notice of his claims regarding the alleged longstanding denial of HCV

breakthrough drug treatment, or NCDPS policy regarding HCV treatment, in any grievance that

was exhausted before the Complaint was filed. See (Doc. No. 58). Therefore, summary judgment

                                                  25
will be granted in favor of all Defendants due to Plaintiff’s failure to exhaust his administrative

remedies.

(2)    Eighth Amendment Deliberate Indifference

       Defendants argue that they should be granted summary judgment because they were not

involved in providing medical care and are not liable as supervisors. There is only evidence that

Defendants Uhren and D’Amico provided care to Plaintiff, but they have been granted summary

judgment because, inter alia, they were not deliberately indifferent to Plaintiff’s serious medical

needs. (Doc. No. 58). Any claims of deliberate indifference against their supervisors necessarily

fail. See Waybright v. Frederick Co, Md., 528 F.3d 199, 203 (4th Cir. 2008) (“supervisors and

municipalities cannot be liable under § 1983 without some predicate ‘constitutional injury at the

hands of the individual [state] officer,’ at least in suits for damages.”). Of the remaining

Defendants, only Renfro and Penland are medical providers. However, there is no evidence to

suggest that either of them provided any medical care to Plaintiff. Plaintiff has failed to rebut this

assertion.

       The Defendants who are not medical providers had no involvement in the creation or

implementation of NCDPS HCV Policy and therefore they cannot be deliberately indifferent with

regards to that policy. Defendant Smith is the only Defendant who was personally involved in the

creation and implementation of NCDPS HCV Policy. The unrefuted record demonstrates that

Defendant Smith was not deliberately indifferent with regards to the creation and implementation

of NCDPS’s HCV Policy. She created, revised, and implemented the Policy based on her own

knowledge as a physician, review of publications and other written materials, and consultation

with experts in the field. Plaintiff has failed to support his conclusory allegations that NCDPS’s

policy failed to provide adequate care or subjected him to the excessive risk of serious harm.

                                                 26
Plaintiff’s mere disagreement with the care provided under NCDPS Policy fails to demonstrate

deliberate indifference. See Scinto, 841 F.3d at 225. Moreover, to the extent that Plaintiff suggests

Defendant Smith was negligent in creating and implementing NCDPS’s HCV Policy, this falls

short of the deliberate indifference standard. Miltier, 896 F.2d at 852.

       Plaintiff has failed to create a genuine dispute of material fact establishing deliberate

indifference either in the medical treatment he received or in the creation and implementation of

the HCV policy. Therefore, the NCDPS Defendants’ Motion for Summary Judgment on Plaintiff’s

deliberate indifference claims will be granted.

(2)    North Carolina Constitution

       Plaintiff seeks relief for cruel or unusual punishment under the North Carolina Constitution

Article 1, Section 27.

       This Court has previously recognized that “the analysis for Plaintiff’s claim under the N.C.

Constitution would be nearly (if not, then exactly) identical as its analysis under the Federal

Constitution.” Griffin v. Mortier, 2018 WL 6060472 at *5 (W.D.N.C. Aug. 14, 2018), report and

recommendation adopted, 2018 WL 6046184 (W.D.N.C. Nov. 19, 2018). Because Defendants are

entitled to summary judgment on Plaintiff’s medical deliberate indifference claims under the

Eighth Amendment’s cruel and unusual punishment clause, see Section III(a), supra, they are

likewise entitled to summary judgment based on the N.C. Constitution’s cruel or unusual

punishment clause.

       To the extent that Plaintiff intends to assert medical negligence claims against any of the

Defendants, they are subject to dismissal because Plaintiff has failed to satisfy the pre-suit

requirements under North Carolina law. See N.C. R.Civ. P. 9(j). Plaintiff’s conclusory contention

that Rule 9(j) does not apply is unsupported by any evidence and is legally incorrect.

                                                  27
        Therefore, Defendants’ Motions for Summary Judgment will be granted on Plaintiff’s

claims for relief under North Carolina law.

(3)     ADA and RA

        Defendants argue that NCDPS executive management is not involved in the ADA request

and evaluation process, that Plaintiff did not submit an ADA request before filing this action, and

that Plaintiff has failed to demonstrate that any Defendants discriminated against him in any way

on the basis of his alleged disability.

        The evidence demonstrates, and Plaintiff has failed to refute, that none of the Defendants

had any role in handled Plaintiff’s two requests for accommodations. Further, the evidence

demonstrates that NCDPS handled his requests appropriately and in accordance with its protocol.

His requests for gain time were denied because he was already receiving gain time because he was

eligible for through his participation in job assignments.

        To the extent that Plaintiff suggests that the Defendants denied him proper care by failing

to provide medication and treatment for his HCV, these allegations cannot support relief under the

ADA and RA. See Miller, 288 Fed. Appx. at 903 (affirming summary judgment for prison officials

on prisoner’s ADA claim that the institution denied him access to colostomy bags and catheters

because he failed to show that he was treated in this manner because of his disability); Bryant v.

Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (holding that the ADA is not “violated by a prison’s

simply failing to attend to the medical needs of its disabled prisoners….”); Thomas, 841 F.3d at

641 (RA has a stricter causation requirement than the ADA).

        Plaintiff has failed to come forward with any evidence refuting Defendants’ evidence or

demonstrating the existence of a genuine dispute of material fact. Therefore, Defendants will be

granted summary judgment on Plaintiff’s ADA and RA claims.

                                                 28
(4)       Qualified Immunity

          Defendants argue that they are entitled to qualified immunity because their actions were

reasonable and that they had no reason to know that their conduct could violate Plaintiff’s clearly

established constitutional or statutory rights.

          Defendants have prevailed on summary judgment with regards to each of the alleged

violation of his constitutional and statutory rights and, Defendants have submitted uncontroverted

evidence demonstrating that their conduct was reasonable. They had no reason to know that they

were violating any of Plaintiff’s clearly established constitutional or statutory rights through their

actions or inactions. Defendants are therefore entitled to qualified immunity.

(5)       Damages

          (A)    Official Capacity

          Plaintiff’s claims against Defendants for damages under § 1983 in their official capacities

are equivalent to suits against the State and are barred by the Eleventh Amendment. See generally

Will, 491 U.S. at 66; Graham, 473 U.S. at 166; see, e.g., Hutto, 773 F.3d at 549. Therefore, no

damages are available on Plaintiff’s § 1983 claims against Defendants for damages in their official

capacities.

          (B)    Individual Capacity

          The ADA and RA do not authorize a suit for monetary damages against Defendants in their

individual capacities. Baird, 192 F.3d at 471; Z.G., 744 Fed. Appx. at 781 n.20. Therefore, no

damages are available against Defendants in their individual capacities on Plaintiff’s RA and ADA

claims.

          (C)    Punitive Damages

          A jury may be permitted to assess punitive damages in a § 1983 action when the

                                                  29
defendant’s conduct is shown to be “motivated by evil motive or intent, or when it involves

reckless or callous indifference to the federally protected rights of others” Smith v. Wade, 461

U.S. 30, 51 (1983). Punitive damages are not available under the ADA or RA. Barnes, 536 U.S. at

181.

       Plaintiff’s allegations do not support an award of punitive damages against any of the

Defendants on his § 1983 claims. Aside from his own conclusory, unsupported and unverified

allegations, Plaintiff has presented no evidence to support a finding that the NCDPS Defendants

acted with malice or with willful intent to deprive him of his constitutional rights. Therefore,

punitive damages are not available.

       IV.     CONCLUSION

       Based on the foregoing, Defendants’ Motion for Summary Judgment is granted. The Clerk

of Court will be instructed to enter judgment in favor of the Defendants and close this case.

       IT IS, THEREFORE, ORDERED that:

       1. Defendants’ Motion for Summary Judgment, (Doc. No. 62), is GRANTED.

       2. The Clerk of Court is instructed to close this case.



                                         Signed: May 6, 2019




                                                30
